FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 24, 2022

                                  No. 04-22-00130-CV

                 CONSOLIDATED TOWNE EAST HOLDINGS, LLC,
                                Appellant

                                            v.

THE CITY OF LAREDO, Robert A. Eads in His Official Capacity as Office of City Manager,
     and Riazul I. Mia in His Official Capacity of Director of City of Laredo Utilities,
                                         Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020CVK001518D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until September 2, 2022.

      It is so ORDERED on August 24, 2022.

                                                              PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT